Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 08/24/2022. Applicant’s argument, filed on 08/24/2022 has been entered and carefully considered. Claims 16-26 are pending.

The 371 application filed on 04/22/2021 claiming priority to PCT/US2019/057149 filed on 10/21/2019. Claimed foreign priority to EP 18306469.0 filed on 11/08/2018 and EP 18306824.6 filed on 12/21/2018. The certified copy of priority has been filed on 04/22/2021

Response to Arguments

Applicant’s arguments in the 08/24/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 6 argues “wherein the subdivision level counter is representative of a size of the sub-block and is incremented by a value representative of the type of split of the sub-block when a block of an image is partitioned into sub-block”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Li in view of Huang further in view of Misra teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Misra teaches, counter for QT depth and BT depth, partition type).
Therefore, the rejection is maintained.


Information Disclosure Statement

This information disclosure statement (IDS) submitted on 08/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 
		
Examiner’s Note

Claims 16-22 refer to "A method for video decoding”, Claim 23 refers to "A method for video coding”, Claim 24 refers to "A device for video encoding”, Claim 25 refers to "A device for video decoding”, and Claim 26 refers to "Non-transitory computer readable medium”. Claims 23-26 are similarly rejected in light of rejection of claims 16-22, any obvious combination of the rejection of claims 16-22, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180020241 A1), hereinafter Li, in view of Huang et al. (US 20190273923 A1), hereinafter Huang, further in view of Misra et al. (US 20210092372 A1), hereinafter Misra.
	
	Regarding claim 16, Li discloses a method for video decoding comprising: when a block of an image is partitioned into sub-blocks (Abstract): associating a subdivision level counter to the sub-block; determining a quantization parameter for the sub-block based on the subdivision level counter (Fig. 10); and decoding the sub-block based on the determined quantization parameter, wherein the subdivision level counter is representative of a size of the sub-block and is incremented by a value that varies based on (Fig. 12A-B).  
	Li discloses all the elements of claim 1 but Li does not appear to explicitly disclose in the cited section subdivision level counter.
	However, Huang from the same or similar endeavor teaches subdivision level counter ([0008).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to incorporate the teachings of Huang recursive tracking of QP (Huang, [0018]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Li in view of Huang discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section subdivision level.
	However, Misra from the same or similar endeavor teaches subdivision level (Fig. 12); that varies based on ([0098]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Huang to incorporate the teachings of Misra to reduce video data (Misra, [0004]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 17, Li in view of Huang further in view of Misra discloses the method of claim 16 further comprising, enabling a new quantization group according to the type of split while the subdivision level counter of a sub-block is smaller than or equal to a maximal value of subdivision (Li, Fig. 10, Fig. 12A-B, Huang, [0008], Misra, Fig. 12, it is obvious to the ordinary skill in the art).  

	Regarding claim 18, Li in view of Huang further in view of Misra discloses the method of claim 17 further comprising, when a new quantization group is enabled, storing a the position of the block (Li, Fig. 10, Fig. 12A-B, Huang, [0008], [00018], tracking, Misra, Fig. 12, it is obvious to the ordinary skill in the art).  

	Regarding claim 19, Li in view of Huang further in view of Misra discloses the method of claim 18 further comprising, disabling new quantization groups when a block of an image is partitioned into sub-blocks according to ternary split and when the subdivision level counter of the smallest sub-block is greater than a maximal value of subdivision (Li, Fig. 10, Fig. 12A-B, Huang, [0008], [00018], [0003], tracking, Misra, Fig. 12, it is obvious to the ordinary skill in the art).  

	Regarding claim 20, Li in view of Huang further in view of Misra discloses the method of claim 16 wherein the increment value is equal to: two for all sub-blocks of a quad-split, one for all sub-blocks of binary split, two for side sub-blocks of ternary-split and one for center sub-block of a ternary-split (Li, Fig. 10, Fig. 12A-B, Huang, [0008], [00018], [0003], tracking, Misra, Fig. 11A-B, Fig. 12, it is obvious to the ordinary skill in the art).  

	Regarding claim 21, Li in view of Huang further in view of Misra discloses the method of claim 16 wherein the increment value is equal to: four for all sub-blocks of a quad-split, two for all sub-blocks of binary split, four for side sub-blocks and two for center sub-block of a ternary-split, four for the smallest sub-block and one for the biggest sub-block of an asymmetric one-fourth binary split, and three for the smallest sub-block and one for the biggest sub-block of an asymmetric one-third binary split (Li, Fig. 10, Fig. 12A-B, Huang, [0008], [00018], [0003], tracking, Misra, Fig. 11A-B, Fig. 12, it is obvious to the ordinary skill in the art).  

	Regarding claim 22, Li in view of Huang further in view of Misra discloses the method of claim 16, wherein the quantization applies to luma components or to chroma components (Li, Fig. 10, Fig. 12A-B, Huang, [0008], [00018], [0003], tracking, Misra, Fig. 11A-B, Fig. 12, Fig. 14A-B, it is obvious to the ordinary skill in the art).

Regarding claim 23-26, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487